Order entered August 25, 2020




                                   In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                            No. 05-20-00088-CR
                            No. 05-20-00089-CR
                            No. 05-20-00090-CR
                            No. 05-20-00091-CR
                            No. 05-20-00092-CR
                            No. 05-20-00093-CR

                    JOSHUA JEFF BARRIER, Appellant

                                     V.

                     THE STATE OF TEXAS, Appellee

              On Appeal from the 15th Judicial District Court
                         Grayson County, Texas
                  Trial Court Cause No. 070006 Cts. 1-6

                                  ORDER

      Before the Court are appellant’s August 20, 2020 second motions for an

extension of time to file his brief in the above appeals. We GRANT the motions

and ORDER appellant’s brief due on September 11, 2020.

                                          /s/   ROBERT D. BURNS, III
                                                CHIEF JUSTICE